Case 2:19-cv-02459-SHL-tmp Document 41 Filed 08/29/19 Page 1 of 6                      PageID 76



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


DANIEL KISSICK, individually and on behalf

of all others similarly situated,


                                 Plaintiff,
                                                               Case No. 2:19-cv-02459-SHL-tmp
        v.

AMERICAN RESIDENTIAL SERVICES,

INC.,


                                 Defendant.




                                    JOINT SCHEDULING REPORT

        Plaintiff Daniel Kissick and Defendant American Residential Services, Inc. (“ARS” or

“Defendant”) (collectively the “Parties”) hereby submit this Discovery Planning Report.

        A.         Procedural Posture


        This matter was recently transferred from the United States District Court for the Central

District of California. Defendant has filed a motion to dismiss. Plaintiff’s response to the

motion to dismiss is due August 29, 2019.


        B.         Disclosures

        The Parties’ respective proposals regarding Rule 26(a) disclosures are set forth in the

proposed scheduling order.




NAI-1508590599v3
Case 2:19-cv-02459-SHL-tmp Document 41 Filed 08/29/19 Page 2 of 6                          PageID 77



        C.         Amendment Of Pleadings And Joinder Of Additional Parties

        Plaintiff does not intend to amend the complaint or join additional parties unless

discovery reveals third-party involvement in the conduct alleged in the complaint, in which case

an amended complaint, or a motion for leave to amend, would be filed promptly upon discovery

of such third-parties. The Parties’ respective proposals regarding deadlines are set forth in the

proposed scheduling order.

        D.         Motions To Dismiss

        The Defendant filed a Motion to Dismiss Plaintiff’s complaint on August 1, 2019.

Plaintiff intends to file an opposition to Defendant’s motion on August 29, 2019 pursuant to

Local Rule 12.1.

        E.         Alternative Dispute Resolution

        At this stage, it is difficult to gauge the prospects for settlement in this case. The parties

intend to explore settlement in good faith, both informally and through formal mediation,

depending on how the case progresses as set forth in the proposed parties’ respective positions in

the proposed scheduling order. If ADR is warranted, the parties intend to use a private mediator.

        F.         Discovery

        No formal discovery has been taken to date, although ARS has previously provided two

declarations to Plaintiff. Except as noted below or in the Rule 26 Report, the Parties propose that

they conduct discovery according to the Federal Rules of Civil Procedure and the Local Rules.

As required by Local Rule 26.1(e), the parties have conferred as to whether they will seek

discovery of electronically stored information (“e-discovery”). A complete agreement as to the

anticipated scope, conduct, and method of production of e-discovery has not yet been reached

but they will endeavor in good faith to do so and contact the Court if necessary.

        The parties agree that inadvertent disclosures of material covered by the attorney-client



NAI-1508590599v3                                  -2-
Case 2:19-cv-02459-SHL-tmp Document 41 Filed 08/29/19 Page 3 of 6                        PageID 78



privilege or work product protection shall be governed by Federal Rule of Evidence 502.

        Plaintiff’s Further Position

        Plaintiff anticipates that discovery will be needed on at least the following subjects: (1)

Defendant’s use of an automatic telephone dialing system; (2) Defendant’s failure to obtain prior

express written consent before calling consumers; (3) Defendant’s procedures for ensuring

compliance with the TCPA; and (4) the identities of consumers improperly contacted by

Defendant, including Defendant’s call logs. Neither a stay nor bifurcation is called for in this

case.

        Defendant’s Further Position

        As set forth in the proposed scheduling order and Defendant’s forthcoming motion to

stay and bifurcate discovery, Defendant believes that in the unique circumstances of this case

discovery should not proceed until the Court has an opportunity to rule on the pending motion to

dismiss and, in all events, should be bifurcated. When discovery proceeds, it should be

bifurcated, with an initial phase of discovery that is limited to the following issues (subject to

Defendant’s position as set forth in the proposed scheduling order):

             1. Whether Defendant ARS placed any telephone call to Plaintiff Daniel Kissick’s

                   cellular telephone number.

             2. Whether Defendant ARS directed any other person or entity to place any

                   telephone call to Plaintiff Daniel Kissick’s telephone number.

             3. The content of any such calls.

        G.         Scheduling

                   Plaintiff’s Position

        Plaintiff proposes the following deadlines for the case:

        •    End of fact discovery: March 5, 2020.


NAI-1508590599v3                                   -3-
Case 2:19-cv-02459-SHL-tmp Document 41 Filed 08/29/19 Page 4 of 6                         PageID 79



        •    Document production and interrogatories: March 5, 2020 or at intervals during the
             discovery period pursuant to Fed. R. Civ. P. 33 and 34.
        •    Depositions and requests for admission: March 5, 2020 or at intervals during the
             discovery period.
        •    March 6, 2020: deadline for Plaintiff’s Motion for Class Certification;
        •    March 27, 2020: deadline for Defendant’s Opposition to Plaintiff’s Motion for Class
             Certification; and
        •    April 10, 2020: deadline for Plaintiff’s Reply in Support of Class Certification.
        •    Deadline to exchange expert disclosures and reports: May 14, 2020.
        •    Deadline to exchange supplemental expert disclosures and reports: June 11, 2020.
        •    Expert discovery cut-off: June 25, 2020.
        •    Deadline to file Daubert motions and dispositive motions: July 16, 2020.
        •    Joint Proposed Pretrial Order: September 3, 2020.
        •    Pretrial Conference Date: September 10, 2020.
        •    Jury Trial: October 5, 2020 at 9:30 am. Trial is anticipated to last approximately 7
             days.
        •    The proposed briefing schedule for Plaintiff’s motion for class certification is detailed
             in Section H below, see infra.

        Defendant’s Position

        As set forth in Defendant’s forthcoming motion to stay and bifurcate discovery,

Defendant respectfully submits deadlines for this case should be set after the Court has an

opportunity to rule on the motion to dismiss and that no discovery should take place until after

the Court issues a ruling on the pending motion to dismiss. Prior to filing its original motion to

dismiss or transfer venue in the District Court for the Central District of California, Defendant’s

counsel provided to Plaintiff’s counsel two declarations that Defendant believes establish that

central allegations and theories in the Complaint are not correct. Defendant plans to submit

those to the Court in support of its motion to stay and bifurcate discovery.

        Accordingly, Defendant proposes the following deadlines:

        A.         Named Plaintiff Phase

        •    Rule 26 disclosures: 30 days after ruling on motion to dismiss.
        •    Completion of discovery on Plaintiff’s individual claim: 120 days after ruling on
             motion to dismiss
        •    Expert reports/disclosures: 60 before the close of discovery in this phase of
             discovery; 30 days for rebuttal



NAI-1508590599v3                                  -4-
Case 2:19-cv-02459-SHL-tmp Document 41 Filed 08/29/19 Page 5 of 6                        PageID 80



        •    Expert witness depositions: 120 days after ruling on motion to dismiss
        •    Daubert motions: 30 days after close of this phase
        •    Summary judgment: 30 days after close of this phase

        B.         Class Phase

        •    Completion of class discovery: 180 days after summary judgment ruling on named
             Plaintiff’s claim
        •    Expert report reports/disclosures: 60 days before the close of discovery in this phase
             of the case; 30 days for rebuttal
        •    Class certification motion: 30 days after close of class discovery; 45 days for
             opposition; 14 days for reply
        •    Summary judgment: 30 days after close of discovery of this phase of the case
        •    Daubert motion: 30 days after close of discovery of this phase of the case

        C.         Other

        •    Joint Pretrial Statement: 21 days before trial
        •    Pretrial Conference date: 14 days before trial
        •    Trial: 60 days after Court rules on the last dispositive motion or class certification,
             whichever is later. Expected trial length: 3-5 days depending on scope of remaining
             claims


             Additional detail is found in the Parties’ proposed scheduling order.

        H.         Evidence Preservation

        The Parties have reviewed the Guidelines Relating to the Discovery of Electronically

Stored Information (“ESI Guidelines”) and have met and conferred pursuant to Federal Rule of

Civil Procedure 26(f). The Parties have agreed to take responsible and necessary steps to

preserve evidence relevant to the issues reasonably evidence in this action.


        I.         Related Cases

        The Parties are unaware of any related actions.




NAI-1508590599v3                                 -5-
 Case 2:19-cv-02459-SHL-tmp Document 41 Filed 08/29/19 Page 6 of 6          PageID 81



 Dated: August 29, 2019                     Respectfully submitted,

                                            BURSOR & FISHER, P.A.

                                               /s/ Blair E. Reed

                                            Blair E. Reed (admitted pro hac vice)
                                            1990 North California Blvd., Suite 940
                                            Walnut Creek, CA 94596
                                            Telephone: (925) 300-4455
                                            Facsimile: (925) 407-2700
                                            Email: breed@bursor.com

                                            LACY, PRICE & WAGNER, P.C.
                                            Michael R. Franz (BPR #: 031664)
                                            249 N. Peters Road, Suite 101
                                            Knoxville, TN 37923
                                            Ph: (865) 246-0800
                                            Fax: (865) 690-8199
                                            mfranz@lpwpc.com

                                            Attorneys for Plaintiff

Dated: August 29, 2019                  Respectfully submitted,

                                        HARRIS SHELTON HANOVER WALSH,
                                        PLLC

                                        s/Emily Hamm Huseth
                                        Brett A. Hughes, TBPR #18048
                                        Emily Hamm Huseth, TBPR #29192
                                        6060 Primacy Parkway, Suite 100
                                        Memphis, Tennessee 38119
                                        Telephone: (901) 525-1455
                                        bhughes@harrisshelton.com
                                        ehuseth@harrisshelton.com

                                        J. Todd Kennard (State Bar No. 0068441)
                                        (admitted pro hac vice)
                                        JONES DAY
                                        325 John H. McConnell Blvd., Ste. 600
                                        Columbus, OH 43215-2673
                                        Telephone: (614) 469-3939
                                        Facsimile: (614) 461-4198
                                        jtkennard@jonesday.com




 NAI-1508590599v3                     -6-
